—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered November 4, 1998, convicting him of *468criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. By decision and order of this Court dated October 16, 2000, the appeal was held in abeyance and the matter was remitted to the Supreme Court, Kings County, to report its findings of fact and conclusions of law in accordance with CPL 710.60 (6) on that branch of the defendant’s omnibus motion which was to suppress physical evidence (see, People v Marion, 276 AD2d 644). The Supreme Court, Kings County, has now filed its report. Justices McGinity and Luciano have been substituted for former Justices Thompson and Sullivan (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the testimony of the police officers at the suppression hearing was not incredible as a matter of law. The Supreme Court’s factual findings and credibility determinations, which are entitled to great deference on appeal, are supported by the record and will not be disturbed (see, People v Prochilo, 41 NY2d 759; People v Heitman, 282 AD2d 619; People v McCovey, 281 AD2d 644; People v Chapman, 277 AD2d 392). Accordingly, that branch of the defendant’s omnibus motion which was to suppress physical evidence was properly denied. Santucci, J. P., Goldstein, McGinity and Luciano, JJ., concur.